Citation Nr: 0334499	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This appeal originates from a July 2002 rating decision in 
which the RO denied service connection for post-traumatic 
stress disorder (PTSD).  The veteran submitted a notice of 
disagreement with the decision in September 2002, and a 
statement of the case was issued in November 2002.  The 
veteran perfected his appeal to the Board of Veterans' 
Appeals (Board) in December 2002.

The veteran and his spouse testified at hearing before the 
undersigned Acting Veterans Law Judge in June 2003.  A 
transcript of that hearing is of record.


REMAND

As an initial matter, the Board notes that in November 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

Specifically, the Board notes that the record does not 
include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claim currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See DAV v. Secretary, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that the veteran has a one-year period for response.  See 
38 U.S.C.A. § 5103; Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  After providing the 
required notice, the RO should attempt to obtain any 
pertinent, outstanding evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.

As to the merits of this claim, the requirements for 
establishing service connection for PTSD include (1) a 
current diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. 3.304(f) (2003).  

The veteran contends that his current diagnosis of PTSD is 
due to stressful events that occurred while aboard the USS 
ROWAN (DD-782).  Specifically, he testified that an incident 
aboard the USS ROWAN involving premature rounds contributed 
to his PTSD.  He contends that the USS ROWAN crew was using 
the same batch of short round ammo that caused an explosion 
and killed eleven men in the gun mount on the USS WALKE (DD-
723).  He claims that he witnessed the damage caused to the 
WALKE after the explosion and that it stuck in his mind for a 
long time.  

This stressor was confirmed by the veteran's commanding 
officer on the USS ROWAN, in a buddy statement dated in July 
2002.  The commanding officer stated that the veteran's 
combat experiences aboard the USS ROWAN were more severe than 
what he had witnessed among other sailors in four combat 
tours to Vietnam and one combat tour to Korea.  He described 
the incident of a premature round exploding as "more than 
simply frightening."  He stated that the USS ROWAN 
encountered four more premature rounds that night and it was 
later learned that they had received a "BAD" lot of 
ammunition with faulty fuses from an ammo ship.  He said that 
several days later they tied up alongside the WALKE and saw 
that her forward gun mount was split wide open and one gun 
barrel was destroyed, hanging from the mount.    

Although the RO acknowledged the statement from the veteran's 
commanding officer, even making specific reference to his 
report of the ship firing four premature rounds due to bad 
ammunition, it found that the veteran's reported stressors 
were not related to this incident.  However, as indicated 
above, the veteran clearly attributed his PTSD to the stress 
caused by these "short rounds" during the June 2003 
hearing.  Thus, the RO should determine whether this asserted 
stressor has been sufficiently corroborated.

In denying the veteran's claim for service connection for 
PTSD, the RO acknowledged that it had verified through the 
U.S. Armed Services Center for Unit Records Research 
(USASCRUR) that the USS Rowan had provided Naval gunfire 
support as well as harassment and interdiction support to the 
USS Kitty Hawk, in addition to providing planeguard support 
to the USS Bon Homme Richard.  However, the RO further found 
that the other stressors reported by the veteran, including 
his primary stressor of seeing a plane shot down, had not 
been verified and that his verified stressors (of Naval 
gunfire and planeguard support) were not "outside the range 
of usual human that would be markedly distressing to 
anyone", and, therefore not sufficiently stressful to 
support a diagnosis of PTSD.  In this regard, the United 
States Court of Appeals for Veterans claims (formerly known 
as the United States Court of Veterans Appeals) stated in 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997), that the 
question of the sufficiency of the veteran's asserted 
stressors is a medical question requiring examination and 
assessment of the veteran by a mental health professional.  
In this case, the determination of the sufficiency of the 
asserted stressors was not made by a mental health 
professional.  Although a VA psychiatric examiner evaluated 
the veteran in September 2001, the examiner merely reported 
the stressors as relayed by the veteran; he offered no 
opinion as to whether such stressors supported the veteran's 
PTSD diagnosis.  Moreover, the stressors as relayed by the 
veteran included both verified and unverified stressors.

Accordingly, and in fulfillment of the requirements under the 
VCAA, the RO must afford the veteran a new VA examination for 
the purpose of determining whether his corroborated in-
service event(s) is(are) sufficient to support a diagnosis of 
PTSD.  The veteran is hereby advised that, in keeping with 
VA's duty to assist (see Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991)), the purpose of any examination requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  If the 
veteran fails to report for any scheduled examination, a 
decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

The VCAA also specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).  During the June 2003 hearing, the 
veteran testified that he had been hospitalized for 45 days 
at the VA medical center in Lyons, New Jersey.  The RO should 
make an attempt to obtain all outstanding records of 
treatment pertaining to the veteran's PTSD from the VA 
medical center in Lyons, New Jersey, and associate them with 
the claims folder.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2) (2003); see also, 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Although the actions identified herein are consistent with 
the duties imposed by the VCAA, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act prior to 
adjudicating the claim on appeal.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5130(a) (West 2002), as 
well as §§ 5102, 5103, and 5103A (West 
2002).  In doing so, the letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim.  The letter should also inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the veteran and which 
part, if any, the RO will attempt to 
obtain on behalf of the veteran.  The 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be 
received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive 
the one-year period for response. 

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD-the 
records of which have not already been 
obtained.  After securing any 
necessary authorizations, the RO 
should request copies of all indicated 
records and associate them with the 
claims folder.  In particular, the RO 
should contact the VA medical center 
in Lyons, New Jersey, and request all 
records of inpatient treatment 
pertaining to the veteran's PTSD.  If 
the RO cannot obtain any of the 
medical records indicated by the 
veteran, it should follow the proper 
procedures under the VCAA.  
3.  The RO must make a specific 
determination as to whether the 
veteran's reported stressor related to 
his ship firing "short rounds" has 
been sufficiently corroborated.

4.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist.  The 
veteran's entire claims file, to 
include a complete copy of this 
REMAND, must be provided to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history 
and assertions.  In requesting an 
opinion as to the etiology of the 
veteran's PTSD, the RO must inform 
that examiner that only corroborated 
in-service stressful event(s) may be 
considered for the purpose of 
determining whether such in-service 
event(s) has resulted in PTSD, and 
provide the examiner with the 
corroborating stressors.  If a 
diagnosis of PTSD is deemed 
appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
typewritten report.

5.  To help avoid future remand, the 
RO must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required 
by the Veterans Claims Assistance Act 
of 2000 has been accomplished.  
Particularly, the RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the 
recent decision in PVA v. Secretary, 
as well as 38 U.S.C.A. § 5103 (West 
2002), and any other applicable legal 
precedent. 

7.  When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to service connection for PTSD.  If 
the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The veteran and 
his representative should be afforded 
an opportunity to respond to the 
supplemental statement of the case 
before the claims folder is returned 
to the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. M. Shawkey
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



